DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 2 recites “2-butylocanoic acid;” it appears such is intended to be -2-butyloctanoic acid-.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The comma after “a production fluid” should be deleted since it appears unnecessary.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
The semi-colon after the term “processed” in line 2 should be deleted since it appears unnecessary.  
Appropriate correction is required.  
The Examiner notes, revision to provide alternatives may provide for cleaner claim language.  For example, revision as such is advised: –The method according to claim 6, wherein the fluid has been: i) processed to remove at least a portion of an aqueous phase, particulate matter, or a combination thereof; or ii) allowed to settle, degas, or a combination thereof.-
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "wherein the monocarboxylic acid is a saturated monocarboxylic acid."  There is insufficient antecedent basis for this limitation in the claim; independent claim 6, upon which claim 7 depends never specifically recites ‘a monocarboxylic acid,’ but rather recites – a branched C8-C12 monocarboxylic acid-.  Revision of claim 7 to -wherein the branched C8-C12 monocarboxylic acid is a saturated monocarboxylic acid- is advised in order to more clearly define that which was previously claimed.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites the limitation "wherein the monocarboxylic acid is" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim; independent claim 6, upon which claim 8 depends never specifically recites ‘a 8-C12 monocarboxylic acid-.  Revision of claim 8 to -wherein the branched C8-C12 monocarboxylic acid is- is advised in order to more clearly define that which was previously claimed.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "wherein the monocarboxylic acid is" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim; independent claim 6, upon which claim 9 depends never specifically recites ‘a monocarboxylic acid,’ but rather recites – a branched C8-C12 monocarboxylic acid-.  Revision of claim 9 to -wherein the branched C8-C12 monocarboxylic acid is- is advised in order to more clearly define that which was previously claimed.
Claim 10, along with claims 11-12, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “wherein the monocarboxylic acid composition comprises a blend of carboxylic acids.”  Independent claim 6, upon which claim 10 depends, however, has been amended to recite “wherein the monocarboxylic acid composition is a branched C8-C12 monocarboxylic acid.”  As such, it is unclear if by claim 10’s recitation of “wherein the monocarboxylic acid composition comprises a blend of carboxylic acids,” Applicant is attempting to broaden the scope of claim 6 by further comprising a blend of any carboxylic acids in the composition and/or a blend of the previously noted C8-C12 monocarboxylic acids or if the 8-C12 monocarboxylic acids.  Clarification is required.  Amendments to further claims 11 and 12 are required in order to provide consistency in terminology throughout the claims.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, line 1 recites “wherein fluid has been;” it is unclear if the claimed fluid is intended to be that which was previously claimed by independent claim 6.  If so, the article –the- should be added prior to “fluid.”
Claim 24 recites the limitation "the aqueous phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim since ‘an aqueous phase’ was not previously claimed in claim 6, upon which claim 24 depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “wherein the monocarboxylic acid composition comprises a is a branched C8-C12 monocarboxylic acid.”  As such, it appears claim 10’s recitation of “wherein the monocarboxylic acid composition comprises a blend of carboxylic acids,” is an attempt to broaden the scope of claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9, 13 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaton et al. (US 2003/0201207 – cited previously).
With respect to independent claim 6, Eaton et al. discloses a method of inhibiting the formation of naphthenic deposits, comprising adding a monocarboxylic acid composition to a fluid comprising crude oil to form an inhibited fluid ([0015]-[0016]), wherein the monocarboxylic acid composition is a branched C8-C12 monocarboxylic acid ([0008]; [0021]; [0025]-[0026]); and wherein the formation of naphthenic deposits is inhibited ([0016]; [0071]). 
The Examiner notes, Eaton et al. discloses adding a treating agent comprising at least one overbase complex of a metal salt and an organic acid complexing agent.  It is the position of the Office that the treating agent of Eaton et al. thus comprises a metal salt and the instantly claimed monocarboxylic acid composition, i.e., the organic acid complexing agent of Eaton et al., and, thereby provides for “adding a monocarboxylic acid composition to a fluid…wherein the monocarboxylic acid composition is a branched C8-C12 monocarboxylic acid” as claimed.  As presently written, claim 6 does not exclude the addition of another composition with the monocarboxylic acid composition. Should Applicant intend such to be the case, i.e., the monocarboxylic acid be used alone, clarification of such in the claims is advised.  
With respect to dependent claim 7, Eaton et al. discloses wherein the moncarboxylic acid is a saturated monocarboxylic acid ([0026]).
With respect to dependent claims 8 and 9, Eaton et al. discloses wherein the monocarboxylic acid is as claimed ([0026], wherein at least 2-ethylhexanoic acid is provided for).
With respect to dependent claim 13, Eaton et al. discloses wherein the monocarboxylic acid composition is added neat to the fluid comprising crude oil ([0020], wherein the position of the Office has been set forth above within the rejection of claim 6).
With respect to dependent claim 24, Eaton et al. discloses wherein the fluid has been processed to remove at least a portion of the aqueous phase, particulate matter or a combination thereof ([0016], wherein the treating agent is introduced after the desalter).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 6 above, and further in view of Mukerjee et al. (US 2018/0066174 – cited previously).
Eaton et al. provides for the method as set forth above wherein the monocarboxylic acid is a saturated monocarboxylic acid, examples of which include oleic acid and 2-ethylhexanoic acid ([0026]).  The reference, however, fails to disclose the monocarboxylic acid is a blend of 8-C12 monocarboxylic acids, and, further, wherein the blend is neodecanoic acid.  Mukerjee et al. suggests monocarboxylic acids suitable for use in downhole treatment methods, wherein VERSATIC acid, i.e., a blend of carboxylic acids as claimed, is taught as one option, along with an alternative of 2-ethylhexanoic acid or oleic acid ([0034]).  It is the position of the Office that such suggests the known functional equivalence of VERSATIC acid and 2-ethylhexanoic acid, and, as such, it would have been obvious to one having ordinary skill in the art to try such a blend as suggested by Mukerjee et al. as an alternative to the 2-ethylhexanoic acid of Eaton et al. since such are known to be and used as alternatives in the art and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 14-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 6 above, and further in view of Ostojic et al. (Mitigation of Napthenate Related Production Upsets in High Tan Crude Oil – cited previously).
With respect to depending claims 14-16, Eaton et al. fails to explicitly provide for the pH of the inhibited fluid to which the monocarboxylic acid has been added; as noted above, the reference does suggest the addition of the same monocarboxylic acid as instantly disclosed and claimed by Applicant, i.e., 2-ethylhexanoic acid, and, further, suggests a concentration thereof that overlaps the range instantly claimed and disclosed by Applicant.  Although silent to the resulting pH of the inhibited fluid, Ostojic et al. suggests mitigation of naphthenate in produced crude oils wherein it is suggested control of the pH of such produced fluids with an inhibitor to provide for a pH in the range of 5.8 to 6.2 is suggested for controlling naphthenate upsets therein In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. as applied to claim 6 above, and further in view of Bretherton et al. (Impact of Acetic Acid on Weld Corrosion – cited previously) and Ostojic et al..
Zha et al. suggests the method as provide above, wherein the monocarboxylic acid composition is added to a fluid comprising crude oil, thereby forming an inhibited fluid, which, inherently, will have a first pH.  The reference, however, is silent to wherein the pH subsequently increases to a second pH, wherein the first and second pH are within the ranges as claimed, and, further, wherein the pH of the inhibited fluid increases when dissolved carbon dioxide is released from the inhibited fluid.
Bretherton et al. suggests wherein naphthenic deposits from as a result of a rise in solution pH of produced crude oil, and, as such, a carboxylic acid is added thereto for the purpose of maintaining a low pH to prevent solids precipitation (abstract); acidification of produced fluids is suggested to prevent naphthenate formation (p. 2). In an example, it is shown that a produced crude has a pH of 5.8 initially (p. 3, Water Chemistry).  The reference further suggests addition of the carboxylic acid, acetic acid, in an amount that reduces solution pH, In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to the second pH, Bretherton et al. suggests the inhibited fluid, i.e., carboxylic acid containing produced fluid having a pH as suggested above, is produced and degassed; it is further noted wherein such degassing releases carbon dioxide which is part of the acid gas content of produced fluids and results in a rise in pH (p. 7, first full paragraph thereon).  As such, when producing the crude oil of Eaton et al., it would have been obvious to one having ordinary skill in the art to subject such to a degassing process, subsequent to production thereof, as such is a known process associated with production of crude oil.  With regard to the second pH resulting therefrom, Ostojic et al. suggests mitigation of naphthenate in produced crude oils wherein it is suggested control of the pH of such produced fluids to provide for a pH in the range of 5.8 to 6.2 for the purpose of controlling naphthenate upsets therein (p. 9).  As such, one of ordinary skill in the art would recognize the optimal second pH to provide for after degassing of the produced fluid in order to prevent any naphthenates from forming deposits therein.


Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al..
With respect to dependent claims 20 and 21, Eaton et al. discloses wherein the monocarboxylic acid composition is added in an effective amount for reducing hydrolysis, wherein such an amount may be between 5 ppm and 1,000 ppm ([0069]-[0070]).  As such, it would have been obvious to one having ordinary skill in the art to add the monocarboxylic acid composition in a concentration as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 22, Eaton et al. discloses dosing the monocarboxylic acid composition, wherein such is dosed into the stream of crude oil prior to the stream entering the second heating section, but can be introduced with crude prior to the first preheating section; it is additionally noted wherein there are numerous injection points commencing with the point of introduction of the crude into the refinery operation up to the point generally before the heating system ([0015]).  Although silent to the introduction as a dosing to an oil-water separator, since Eaton et al. suggests introduction may be at a point of introduction of the crude into the refinery up to before heating, i.e., prior to oil-water separation, it would have been obvious to one having ordinary skill in the art to try introduction of the monocarboxylic acid composition into the oil-water separator in order to reduce naphthenic acid corrosion that may result therein, as well as hydrolysis of chloride contaminants ([0016]).  
With respect to dependent claim 23, Eaton et al. discloses wherein the fluid is crude oil ([0005]) and various hydrocarbon streams produced ([0014]).  Although silent to wherein such is a production fluid from a subterranean or subsea well, it is well established in the art that crude . 
Response to Arguments
Applicant’s amendments to the abstract as filed 10/18/21 have been fully considered and are sufficient to overcome the objection thereof.  
Applicant’s arguments with respect to the rejections of claims as anticipated by Eaton et al. have been fully considered; Applicant notes claim 6 has been amended to require “the monocarboxylic acid composition is a branched C8-C12 monocarboxylic acid” and since Eaton et al. does not disclose such as a treatment agent, claim 6 is not anticipated by Eaton.  
The Examiner respectfully disagrees.  Although Applicant’s amendments to independent claim 6 are acknowledged, the Examiner notes, previously within the claim, Applicant recites “A method of inhibiting the formation of naphthenic deposits, comprising adding a monocarboxylic acid composition to a fluid comprising crude oil to form an inhibited fluid.”  The italicized portion above does not exclude the addition of other elements to the fluid comprising crude oil, i.e., such as the metal salt of Eaton.  Should Applicant intend such to be the case, i.e., the monocarboxylic acid be used alone, clarification in the claims is advised.  For example, Applicant may consider replacing “comprising” in line 2 with –consisting of- and/or amend within the phrase of “adding a monocarboxylic acid composition to a fluid” to –adding a composition consisting of a monocarboxylic acid composition to a fluid-.  
Applicant’s arguments with respect to the rejections of claims as unpatentable over Eaton in view of Mukerjee have been fully considered; Applicant notes Mukerjee’s disclosure and 
Applicant’s arguments with respect to Eaton in view of Ostojic et al., as well as Bretherton, and subsequently, Eaton alone, have been fully considered; Applicant asserts the combination/reference does not teach adding a branched C8-C12 monocarboxylic acid to a fluid.  However, as set forth above, it is the position of the Office Eaton provides for such, and, therefore, the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2007/065107 discloses naphthene inhibition using linear compounds having at least two carboxylic acid functionalities.
US 6,559,104 discloses tricarboxylic acid corrosion inhibitors used for inhibition of naphthenic acids.
US 2003/0013621 discloses tricarboxylic acids used for inhibiting corrosion by naphthenic acids.
 US 2006/0157387 discloses methods for prevention of corrosion by naphthenic acids in a refinery using carboxylic acids.
US 4,497,702 discloses a reaction product formed by components including neo-acid used as a corrosion inhibitor.
US 5,612,093 discloses titanium and zirconium complexes of carboxylic acids used for corrosion inhibition, wherein a 2-ethylhexyl group is a component thereof.
US 3,997,469 discloses hydrocarbon liquids having a pH greater than 7 protected from corrosion inhibition by a corrosion inhibiting amount of a mixture that includes one or more monocarboxylic acids with a sufficient number of carbon atoms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/11/22